THE COURT.
Respondents move this court to strike the transcript on appeal and appellant's opening brief from the files of this court and to dismiss the appeal upon the ground that said transcript was transmitted to this court in violation of an order theretofore made by the Superior Court terminating the proceedings to procure the transcript. [1] The motion is based upon the identical facts and circumstances involved in a similar motion made by respondents in a companion case, and which motion has this day been denied. (Edgar et al. v. Citraro et al. (No. 7069) *Page 796 ante, p. 545 [283 P. 123].) Therefore, upon the grounds and for the reasons set forth in the decision in the companion proceeding, the motion herein is denied.